United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, TACOMA CENTRAL
CARRIER FACILITY, Tacoma, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1972
Issued: May 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 27, 2010 appellant, through his representative, filed a timely appeal from the
March 22, 2010 merit decision of the Office of Workers’ Compensation Programs, which
determined his wage-earning capacity from actual wages and which reduced his wage-loss
compensation accordingly. The Office mailed its decision to appellant and to the employing
establishment.1
The Board has duly considered the matter and finds that the Office’s March 22, 2010
decision must be set aside. Office regulations require that a copy of the Office decision be sent
to the authorized representative.2
Appellant designated his representative before the Office on June 27, 2008. The Office
received the authorization on July 3, 2008 and acknowledged it that same day. Because the
record does not show that the Office mailed a copy of its March 22, 2010 decision to appellant’s

1

On January 12, 2007 appellant, a 54-year-old letter carrier, injured his left leg in the performance of duty when
he slipped on a patch of ice and fell. The Office accepted his claim for a closed fracture of the left tibia, unspecified.
2

Travis L. Chambers, 55 ECAB 138 (2003), reaff’d on recon., with technical corrections, November 4, 2003; 20
C.F.R. § 10.127.

authorized representative, the decision reducing appellant’s compensation was not properly
issued. Accordingly,
IT IS HEREBY ORDERED THAT the March 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for appropriate action.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

